DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

After a thorough search, and in light of the prior art of record, claims 1, 17 and 18 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  
	The best prior arts, Pering et al.  (US Patent No. 2010/0271302); Wilson (US Patent Application Publication No. 2015/0154447) and Heller (US Patent Application Publication No. 2017/0371450) combination fail to disclose or suggest one or more of the features of the independent claims 1, 17 and 18.
In summary, Pering discloses a user having on their person one or more wearable sensors  and perhaps a handheld device such as a MID may supply multiple input data indicative of the user's movements to a sensor fusion component. The sensor fusion component acts to combine the multiple inputs such that the output of the sensor fusion device appears to the application as a single input device, which is what the application is expecting. 
Wilson discloses the mobile device can correspond to any piece of equipment of any size and shape and functionality that can monitor its own movement and report that movement to the system.
Heller discloses a sensor can include an accelerometer or gyroscope operable to detect an orientation and/or change in orientation, or an electronic or digital compass, which can indicate a direction in which the device is determined to be facing. The mechanism(s) also can include or comprise a global positioning system (GPS) or similar positioning element operable to determine relative coordinates for a position of the computing device
None of the prior arts of record alone or in any reasonable combination, disclose the claimed invention as recites in the independent claim 1 and similarly recited in claim independent claims 17 and 18.
Specifically, the prior arts fail to teach an apparatus comprising at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform: receive at least a first measurement signal from a first movement sensor; receive at least a second measurement signal from a second movement sensor wherein the first movement sensor and the second movement sensor are provided on or held by the same structure and the first movement sensor is movable independent of the second movement sensor; identify one or more correlations between the first measurement signal and the second measurement signal, dependent upon at least one of a movement or a position of the same structure on which or by which the first movement sensor and the second movement sensor are provided or held; and use the identified one or more correlations to adjust at least one output signal, comprising at least one of image data or audio data, provided by at least one detector, by at least partially removing noise from at least one of the first measurement signal or the second measurement signal. The recited limitations, in conjunction with all the features of the independent and dependent claims are not taught nor suggested by the prior arts of record.
Claims 2-10, 12-15 and 19-21 are also allowed as being directly or indirectly dependent of the allowed independent claims. 
Accordingly, the scope of the invention has been sufficiently narrowed to bring the claims into compliance with novelty and non-obviousness requirement of the Patent Act.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/Primary Examiner, Art Unit 2171